Citation Nr: 0825327	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  98-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service-connected intervertebral disc syndrome of 
the thoracic and lumbar spine for the period of time 
subsequent to April 30, 2004.

2.  Entitlement to a total disability rating for compensation 
based upon  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision granted service 
connection for residuals, discectomy for herniated nucleus 
pulposus, thoracic spine (T11-T12), and assigned a 20 percent 
disability rating.  During the pendency of the appeal, a 60 
percent rating was assigned for all periods of time prior to 
May 1, 2004, when temporary total ratings under 38 C.F.R. 
§ 4.30 were not in effect.  Effective May 1, 2004, a 40 
percent disability rating was assigned.  

The veteran has not disagreed with the temporary total 
disability ratings assigned, but with the underlying 
disability ratings.  Accordingly, the Board has phrased the 
issue as stated above, notwithstanding any period of time 
that she was assigned a 100 percent rating under 38 C.F.R. 
§ 4.30 during the period of time in question.

The case was previously before the Board in September 2004, 
when it was remanded for review of additional evidence and 
adjudication by the RO.  In the remand of September 2004, the 
Board had noted that statements from the veteran raised a 
claim of entitlement to a total disability rating based on 
unemployability.  The Board referred this matter to the RO 
for appropriate action.  A rating decision dated in August 
2005 reflects that the veteran's back disability was rated as 
60 percent disabling or more continuously from December 1997 
until the rating was reduced to 40 percent as of May 2004.  
Thus, the appellant met the scheduler criteria for a total 
rating based on unemployability for that period of time.  The 
record does not indicate that the RO took any action as to 
this matter; accordingly, the Board has added the issue above 
and included it in the remand section which followed the 
Board's May 2006 decision.  The Board now proceeds with its 
review of the appeal.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected intervertebral disc syndrome 
of the thoracic and lumbar spine is manifested by pronounced 
intervertebral disc syndrome; it was not manifested by 
complete bony fixation of the spine or by vertebral fracture 
with spinal cord involvement.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, and not in 
excess thereof, rating for intervertebral disc syndrome of 
the thoracic and lumbar spine, for the period of time 
subsequent to April 30, 2004, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (prior to September 26, 
2003); 38 C.F.R. § 4.71a Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  However the issues on appeal are the 
result of the veteran challenging the initial disability 
ratings assigned for her service-connected disabilities.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  As this appeal stems from the original grant of 
service connection and assignment of ratings and effective 
dates, section 5103(a) notice is no longer required.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
her claims and VA examinations have been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  her 
contentions; service medical records; private medical 
treatment records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for an increased 
disability rating for her service-connected degenerative disc 
disease.  

II.  Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

Again, the appeal involves the initial disability ratings 
assigned for the veteran's service-connected degenerative 
disc disease; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the evidence 
does not show that staged ratings are warranted.  

The veteran is service-connected for intervertebral disc 
disease of the thoracic and lumbar spine, a disability of the 
spine.  During the course of this appeal the criteria for 
rating intervertebral disc disease were revised effective 
September 23, 2002, and the remaining spinal regulations were 
amended effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The August 2005 Supplemental Statement of the case reflects 
that the veteran was assigned a 60 percent disability rating 
for intervertebral disc syndrome under Diagnostic Code 5293 
for all periods prior to May 1, 2004, when a 100 percent 
rating was not in effect.  The Rating Schedule, prior to 
September 23, 2002, provided that for a 60 percent disability 
rating for intervertebral disc syndrome contemplated 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
60 percent disability rating was the highest disability 
rating assignable under this diagnostic code.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (effective before September 23, 
2002).  The Rating Schedule also provided for 100 percent 
disability ratings for residuals of a fractured vertebra with 
spinal cord involvement or complete bony fixation (ankylosis) 
of the spine at an unfavorable angle.  38 C.F.R. § 4.71, 
Diagnostic Codes 5285, 5286 (effective before September 26, 
2003). 

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2007).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2007).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A rating decision dated in August 2005 reflects that the 
veteran's back disability has been rated as follows:

60%		from 12/06/1997
100%		from 06/07/1999
60%		from 09/01/1999
100%		from 12/18/2000
60%		from 03/01/2001
100%		from 08/06/2001
60%		from 11/01/2001
100%		from 10/20/2003
40%		from 05/01/2004

The evidence shows that the veteran received service 
connection for her intervertebral disc syndrome at a 60 
percent disability rating effective from the date of 
separation from service.  She required multiple surgical 
procedures on her spine because of the service-connected 
degenerative disc disease.  As a result there are several 
periods of time where the veteran was assigned a 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30.  In each 
instance she was returned to a 60 percent disability rating 
for her service-connected back disability except after the 
last period of time ending in May 2004 when she was returned 
to a 40 percent disability rating.  The veteran has not 
disagreed with the temporary total disability ratings 
assigned, but with the underlying disability ratings.  The 
veteran has been assigned a 60 percent disability rating for 
intervertebral disc syndrome under Diagnostic Code 5293 for 
the periods prior to May 2004 when a 100 percent rating was 
not in effect.  When the last temporary total rating ended, 
the veteran was assigned a 40 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007) which is the 
rating criteria in effect at that point in time.  However, 
the evidence supports that the veteran should have been 
assigned a 60 percent disability rating pursuant to 38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (effective before September 23, 
2002) as the appeal period covers the ratings assigned from 
the effective date of the grant of service connection.  It is 
noted that the May 2006 Board decision denied an evaluation 
higher than 60 percent prior to May 1, 2004, therefore, that 
issue is no longer before the Board.  

When the findings of the various VA examinations of record 
are reviewed, including the most recent Compensation and 
Pension examination dated May 2007, they reveal consistent 
findings.  These examinations reveal that the veteran has 
degenerative disc disease at multiple levels of the thoracic 
and lumbosacral spine which results in chronic pain, 
limitation of motion, and neurologic symptoms in her legs.  
As evidenced by the totality of the medical evidence of 
record, multiple surgical interventions have provided little 
relief from her symptoms of back pain.  This most nearly 
approximates the rating criteria for intervertebral disc 
syndrome under the old rating criteria which contemplated 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71, Diagnostic Code 5293 (effective before 
September 23, 2002).  While that rating criteria is not "in 
effect" as of April 30, 2004, the fact is that the veteran 
was properly rated at a 60 percent disability rating 
effective November 2001.  She received a "temporary total," 
100 percent, disability rating effective from October 2003 
until April 30, 2004 because of surgery and convalescence for 
her service-connected degenerative disc disease.  The medical 
evidence subsequent to April 30, 2004 reveals that the 
veteran's underlying disability level of her service-
connected back disability reverted to the level in effect 
prior to October 2003, when a 60 percent disability rating 
was in effect.  The evidence shows that the veteran's 
underlying back disability has been at essentially the same 
level since separation from service, without any appreciable 
improvement.  Accordingly, a 60 percent disability rating for 
intervertebral disc syndrome of the thoracic and lumbar spine 
is granted for the period of time subsequent to April 30, 
2004.  

The preponderance of the evidence is, however, against the 
assignment of a disability rating of 60 percent for the 
veteran's service-connected degenerative disc disease under 
Diagnostic Code 5293, the only way for an increased rating to 
be assigned under the criteria in effect before September 23, 
2002, would be for her to meet the criteria for the 100 
percent rating under Diagnostic Codes 5285 or 5286.  However, 
the evidence of record including VA examination reports dated 
in 1998, 2001, and 2003 along with private and VA medical 
records does not reveal that she meets the criteria for a 
rating in excess of 60 percent.  Specifically, this evidence 
shows that she has degenerative disc disease with decreased 
ranges of motion of the spine, pain on motion, and some 
symptoms of radiculopathy.  This evidence does not show 
fractured vertebra with spinal cord involvement or complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle.  38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).  Under the current 
rating criteria, a 100 percent disability rating is 
assignable for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  This is not 
shown by the medical evidence dated subsequent to April 30, 
2004.  Specifically, the May 2007 VA examination report shows 
that the veteran does have a range of motion of the spine, 
albeit limited, and does not have unfavorable ankylosis.  
Accordingly, a disability rating in excess of 60 percent for 
the veteran's service-connected intervertebral disc syndrome, 
must be denied.  

The Board has considered the neurological findings to include 
but not limited to decreased sensation in the extremities and 
whether separate ratings are warranted as a result.  However, 
the Board finds that the neurological symptoms are 
encompassed by the 60 percent evaluation assigned pursuant to 
Diagnostic Code 5293 and without those symptoms, a 60 percent 
evaluation would not be warranted.  

Finally, in reaching this decision the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 60 percent and not in excess thereof, 
is granted for intervertebral disc syndrome of the thoracic 
and lumbar spine for the period of time subsequent to April 
30, 2004, subject to the law and regulations governing the 
payment of monetary awards.  

REMAND

The veteran is  rated at a 60 percent disability rating for 
her service-connected intervertebral disc syndrome of the 
thoracic and lumbar spine.  She has a combined service-
connected disability rating of 70 percent.  In her September 
1998 substantive appeal, VA Form 9, she asserted that she 
could not work because of her service-connected back 
disability.  In November 2006, a VA psychological pain 
evaluation of the veteran was conducted.  At this examination 
she reported that she had been receiving disability benefits 
from the Social Security Administration since 2000.  These 
records should be requested.  

A claim for TDIU is a form of a claim for an increased 
disability rating.  The Court has held, that in the case of a 
claim for an increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 
3 Vet. App. 519 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Following the above, readjudicate the 
veteran's claim for TDIU.  If any benefit 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


